Citation Nr: 1634601	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  13-16 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than June 28, 2007 for the grant of service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to July 1990.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2010 rating decision, by the Jackson, Mississippi, Regional Office (RO).  In April 2016, the Veteran testified before the undersigned at a Board hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In this case, the Veteran claims entitlement to an effective date earlier than June 28, 2007 for the grant of service connection for PTSD.  Upon review of the record, the Board finds that additional evidentiary development is needed before proceeding with appellate review.  

The Veteran filed the claim at issue here in June 2007; he sought service connection for PTSD.  The RO granted service connection for PTSD in an April 2010 rating decision, assigning the effective date as the date of the Veteran's 2007 claim.  The Veteran appealed the effective date of the grant of service connection, contending that he filed earlier claims for PTSD.  

Specifically, the Veteran contends that that he filed his first claim of service connection for PTSD in 1992 at Walter Reed Hospital while he was participating in the drug rehabilitation program.  At his personal hearing in April 2016, the Veteran indicated that he filed another claim at Walter Reed Medical Center in May 1994.  Finally, he testified that he submitted another claim in 1996/1997 while participating in a program at the VA medical center (VAMC) in North Chicago.  

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2015).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a) (2015).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  

In light of the Veteran's assertion of participation in the program at the North Chicago VA medical center (VAMC) in 1996, at which time he filed a claim for service connection for PTSD, the Board finds that an attempt to obtain any pertinent records that may exist from the VAMC in North Chicago is warranted.  
VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  As these treatment records would be probative to the Veteran's claim, the Board finds that a remand is also necessary to obtain these records.   

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should obtain all VA records from the North Chicago VAMC dated from 1996 and 1997 regarding the Veteran.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  

2.  Readjudicate the Veteran's claim.  If the determination remains adverse to the Veteran, he should be furnished a supplemental statement of the case (SSOC).  Thereafter, the Veteran and his representative should be given the opportunity to respond.  The case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




